IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-30474
                            Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JOREA DELENE MCNAMEE BLOUNT, also known as Catheryne Connie
Dayle Delaney,

                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 01-CR-50073-ALL
                        --------------------
                          October 29, 2002
Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          Jorea Delene McNamee Blount appeals her convictions and

sentences for conspiracy to commit mail and wire fraud, mail fraud,

and wire fraud in violation of 18 U.S.C. §§ 371, 1341, 1343.

Finding no error, we affirm.

          Blount   argues    that   the   indictment   against   her   was

defective because it failed to allege the element of materiality

with respect to the mail and wire fraud counts.        The allegations of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 02-30474
                                       -2-

specific facts contained in the indictment were sufficient to

warrant the      inference   of    materiality.      See    United    States     v.

Richards, 204 F.3d 177, 192 (5th Cir.), cert. denied, 531 U.S. 826

(2000); United States v. McGough, 510 F.2d 598, 603 (5th Cir.

1975).   Thus, under either a plain error or a maximum liberality

standard of review, Blount has not shown error with respect to the

sufficiency of her indictment.           See United States v. Cotton, 122 S.

Ct. 1781, 1785 (2002); United States v. Guzman-Ocampo, 236 F.3d

233, 236 & n.1 (5th Cir. 2000).

            Blount also argues that there was insufficient evidence

to support her convictions.              She contends that there was no

evidence of an agreement to conduct unlawful activity or of an ab

initio intent to defraud.            However, viewed in the light most

favorable to the verdict, there was evidence of involvement by

Blount’s mother from which a rational jury could have drawn the

inference that there was a conspiratorial agreement to commit mail

and wire fraud.     See United States v. Charroux, 3 F.3d 827, 830-31

(5th Cir. 1993).       There was also ample evidence from which a

rational jury could have drawn the inference that there was an ab

initio intent to defraud.         See id.

            Blount also asserts that the district court erred in

departing   upward    from   the    guideline     sentencing    range      and   in

calculating the loss amount for sentencing purposes. By failing to

provide the applicable standard of review or any citation to

authority   in    support    of    her    contentions,     Blount    has   failed
                           No. 02-30474
                                -3-

adequately to brief these sentencing issues.      See FED. R. APP.

P. 28(a)(9)(A) and (B).     Thus, Blount’s sentencing issues are

deemed abandoned.   See United States v. Miranda, 248 F.3d 434, 443

(5th Cir.), cert. denied, 122 S. Ct. 410 (2001).          See also

Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 260 n.9

(5th Cir. 1995).

          AFFIRMED.